Title: From George Washington to John Marshall, 27 March 1789
From: Washington, George
To: Marshall, John



Sir,
Mount Vernon Mar. 27th 178⟨9⟩

I have reasons for wishing that the enclosed letter could be conveyed with safety and expedition; but no opportunity offering from these parts, I take the liberty of committing it to your care on a supposition that the intercours⟨e⟩ between Richmond & the Western District will soon furnish one. With very great esteem & regard I am—Dear Sir Yr Most Obedt Hble Servt

Go: Washington

